Title: To Thomas Jefferson from Robert Smith, 30 January 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            sir
                            
                        
                        Upon finding that Capt Tingey had not, as was his duty, reported to the Dept the timber and the  tr used in the
                            building and equipping of the gun Boats of this place I without delay called upon him by an Official letter for the
                            requisite information and I have this moment with a view
                            to hasten the report to me sent to him your note. Capt Tingey
                            having been under Orders to keep an exact account of the timber &
                            other materials furnished these gun boats the statement will no
                            doubt be made as soon as it can be copied Respecty
                        
                            Rt Smith
                            
                        
                    